Citation Nr: 1136050	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-24 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of frostbite.

2.  Entitlement to service connection for residuals of frostbite

3.  Entitlement to service connection for teeth injury.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from January 1951 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Regional Office (RO) rating decision of October 2008.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The service connection issues involving cold injury residuals and a teeth disorder for review on the merits on appeal are addressed in the REMAND portion of the decision below and REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Evidence received since the May 1998 rating decision denying service connection for frostbite residuals includes evidence sufficient to trigger an examination.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for frostbite residuals.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

For the purpose of addressing whether new and material evidence has been received to reopen a claim for service connection for frostbite residuals, compliance with the VA's duties to assist and notify need not be discussed.  See U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010). 

Service connection for frostbite residuals was previously denied by the RO in a May 1998 rating decision.  The Veteran did not appeal that decision, and it is final.  38 U.S.C.A. § 7105 (West 2002).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In considering whether there is "new and material evidence," all evidence submitted since the last prior final decision must be considered.  Evans, supra.  

Importantly, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service treatment records are unavailable in this case.  Evidence of record at the time of the May 1998 rating decision included the Veteran's September 1997 statement that he was treated for frostbite in service while in Korea.  No further details were provided.  Also of record were private treatment records showing the Veteran's treatment from November 1993 to June 1996, which showed the Veteran's treatment for persistent onychomycosis of the left toenail, which eventually developed into osteomyelitis.  Based on this evidence, the RO denied the claim, on the grounds that there was no evidence of frostbite or frostbite residuals, and that the Veteran had not identified residuals of his claimed in-service frostbite.

Evidence received since that decision includes his July 2008 statement that he suffered from problems with his feet, related to frostbite while stationed in Korea, which had been treated many times over the years.  The Veteran has also specifically alleged suffering from a frostbite injury while serving in the Chosin Reservoir, and being a "[C]ombat Veteran who is a survivor of the Chosin Reservoir in Korea."  See VA Form 21-526 received May 2008.  He later stated that he had been a forward observer in the Chosin Reservoir a year after the actual battle occurred, after being informed by the RO that the Battle of Chosin Reservoir occurred in 1950 which was before the Veteran was inducted into military service.  VA clinical records also reflect the Veteran's 2005 report of having incurred shrapnel injuries to his buttocks and scalp during service.

The Board also observes that, beginning in May 1998, the VA began issuing training guidelines which addressed long term sequelae of cold injury.  According to a training letter, typically, there are symptoms for several days to two weeks after the cold injury, followed by a long latent period, after which, years later, late or delayed signs and symptoms may appear.  See VBA Training Letter (TL) 00-07 (July 17, 2000).  VBA training letters have also identified specific symptoms or conditions which are late effects of cold injuries.  See TL 02-01 (March 29, 2002) and TL 00-07 (July 17, 2000).  These include disturbances of nail growth, recurrent fungal infections, pain and/or paresthesia, and/or numbness, and sensory neuropathy and/or disturbances of sensation.  Available medical records show that the Veteran has been seen with toenail problems, as well as for a burning sensation in his feet.  

Where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo review of the previously denied claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  Unlike the situations presented in those two cases, however, the training letters are not statutory or regulatory provisions creating a new legal basis for a claim.  Instead, the training guidance reflects VA's attempts to inform personnel of up-to-date medical information, for use in adjudicating claims under existing law and regulations.  The facts more closely follow asbestosis cases, where pertinent parts of the VA Adjudication Manual guidelines addressing service connection in asbestos-related cases are not substantive rules, and do not create a presumption that a Veteran was exposed to asbestos in service.  See Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.  As with the asbestos cases, one of the consequences of the medical guidance is a relaxation of the requirement for continuity of symptomatology, due to the long latency period.  

In totality, the Veteran has alleged cold exposure while stationed in Korea.  The available evidence reflects that the Veteran was present in Korea for the winter of 1952.  In the application to reopen, the Veteran has alleged combat service and cold exposure which implicates the provisions of 38 U.S.C.A. § 1154(b) (a combat veteran's report of injury or disease incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service).  The record is unclear as to whether the Veteran has fully retracted his allegations of combat exposure.

In view of this evidence, which must be presumed true for reopening purposes, the Board finds that the newly submitted evidence, when considered with the evidence previously of record, raises a reasonable possibility of substantiating the claim.  Thus, the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion).


ORDER

New and material evidence to reopen the claim for service connection for frostbite residuals has been received; to that extent only, the appeal is granted.

REMAND

There are no service treatment records available in this case.  Where service medical records are unavailable, the Board has a heightened duty to assist and obligation to explain its findings and conclusions and to carefully consider the benefit of the doubt rule in cases such as this.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  The legal standard, however, for proving a claim for service connection is not lowered, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is no adverse presumption of service connection as a result of the loss of these records.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

With respect to both claims, the Veteran initially alleged being a combat survivor of the Battle of Chosin Reservoir.  He later reported that he served at the Chosin Reservoir one year after the battle.  He has not, however, directly retracted his allegations of combat-related injury to the mouth during anti-aircraft artillery firing nor his assertions of having incurred shrapnel injuries to his buttocks and scalp.

As indicated above, the Veteran's allegations of injury occurring in a combat environment implicates the potential applicability of 38 U.S.C.A. § 1154(b).  See 38 U.S.C.A. § 1154(b) (a combat veteran's assertions of an event during combat are to be presumed if consistent with the time, place and circumstances of such service).

In light of the above, the RO must seek clarification from the Veteran regarding whether he, in fact, engaged in combat with the enemy and, if so, the approximate dates and locations of his combat service.  The Veteran should also clarify whether his alleged cold injury and/or tooth injury occurred in a combat environment and, if so, the Veteran should be requested to provide the approximate time period and location of the alleged injury.

With respect to the reopened claim for service connection of frostbite residuals, as noted above, VBA training materials, including VBA Training Letter (TL) 00-07 (July 17, 2000) and TL 02-01 (March 29, 2002), address long term sequelae of cold injury.  According to these materials, typically, there are symptoms for several days to two weeks after the cold injury, followed by a long latent period, after which, years later, late or delayed signs and symptoms may appear.   Further, the training letters have also identified specific symptoms or conditions which are late effects of cold injuries.  These include disturbances of nail growth, recurrent fungal infections, pain and/or paresthesia, and/or numbness, and sensory neuropathy and/or disturbances of sensation.  See also 38 C.F.R. § 4.104, Code 7122 (2010).  Available medical records show that the Veteran has been seen with toenail problems and complaints of a burning sensation in the feet.  Thus, he should be afforded an examination to determine whether he has frostbite residuals.

In addition, the RO should ensure that all VA podiatry clinic records have been obtained.  In this regard, the Veteran states that he has been seen on numerous occasions, but the available records show specific treatment for the feet only in a podiatry consult in February 2008.  Although a large number of records were obtained, the search parameters were not provided, and thus it is not certain that all relevant records have been obtained.

Concerning the issue of service connection for teeth injury, the Veteran has provided very few contentions concerning this alleged injury.  In his May 2008 claim, he said that while in combat, a 90mm shell had hit him in the teeth causing present injury. In July 2009, he said that while serving in an anti-aircraft artillery unit, after firing a 90mm shell, while taking the casing out, it hit him in the mouth causing his mouth injury.  In July 2008, he said he had been treated for problems with his teeth and mouth, and that he now had false teeth.  

VA records currently on file do not show dental treatment.  In a December 2005 note related to a hospitalization beginning that day, he was noted to have "intact dentition"; however, another entry dated that same day observed that among his belongings that his wife was taking home were upper and lower dentures.  However, a history or complaint of "dental work" was noted in February 2006.  On remand, the RO should ensure that all VA dental treatment records have been obtained and associated with the claims folder.  

In addition, in an August 2003 report of medical expenses, the Veteran stated that he was receiving ongoing dental treatment from Dr. R.W., D.D.S.  The Veteran should be asked to provide, or authorize VA to obtain, all records of his treatment by this dentist.

Until the underlying factual development is conducted regarding whether or not a tooth injury occurred during combat, the Board cannot determine at this time whether VA examination or opinion is warranted on this issue.  See generally Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (a probative opinion should be based on an accurate factual history).  Cf. Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Evidence from the Social Security Administration (SSA) shows that the Veteran has been found to have been disabled since 1978.  The duty to assist requires that potentially relevant SSA records must be obtained prior to a final decision.  See 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In view of the heightened duty to assist, all available SSA records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain clinical records of the Veteran's treatment within the Prescott, Arizona, VA healthcare system from March 1998 to February 2003, from August 2008 to October 2010, and from April 2011 to the present; the RO should also ensure that all specialty records such as the Podiatry Clinic, the Dental Clinic and dental surgery records are obtained since 1997.

2.  Contact the Veteran to obtain clarification as to whether he, in fact, engaged in combat with the enemy and, if so, the approximate dates and locations of his combat service.  The Veteran should also clarify whether his alleged cold injury and/or tooth injury occurred in a combat environment and, if so, the Veteran should be requested to provide the approximate time period and location of the alleged injury.

3.  Ask the Veteran to provide an address for, and authorize the release of records of, his treatment by Dr. R.W., D.D.S., identified as his treating dentist in August 2003.  Obtain any records adequately identified.  Tell the Veteran that if he prefers, he may obtain and submit these records on his own.

4.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the associated medical records.  A copy of any response(s) from SSA, to include (if applicable) a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file.

5.  Following completion of the above, conduct any additional development to determine whether the Veteran was in combat status during his Korean service, if indicated by the Veteran's response.  The RO need not conduct any development if the Veteran does not respond.

6.  Thereafter, schedule the Veteran for an appropriate examination to determine whether it is at least as likely as not that he has disability consistent with late residuals of a cold injury to the feet.  The entire claims folder and a copy of this REMAND must be made available to the examiner prior to the examination.  If needed, the examiner is advised to consult VA training materials on cold injury residuals, including VBA Training Letter (TL) 00-07, at 28-29 (July 17, 2000) and TL 02-01 (March 29, 2002).  Although the evidence does not show that the Veteran served in combat, service treatment records are unavailable, and, solely for the purposes of the examination, it should be assumed that the Veteran sustained cold injury as he describes, unless medical findings are not consistent with such a history.  The complete rationale for the opinion must be provided.

7.  After assuring compliance with the above development, as well as with any other notice and development action required by law, the RO should review the reopened claim for service connection for frostbite residuals on a de novo basis, as well as the claim for service connection for teeth injury.  If any claim is denied, the Veteran and his representative should be provided with a supplemental statement of the case, and given an opportunity to respond, before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


